Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 30, 2021

                                      No. 04-21-00357-CR

                                   Jorge Yaotzin CARMOND,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR7494
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER

        The trial court’s certification in this appeal states that this criminal case, “is a plea
bargain case and the defendant has NO right to appeal.” Rule 25.2(d) of the Texas Rules of
Appellate Procedure provides, “The appeal must be dismissed if a certification that shows the
defendant has a right of appeal has not been made part of the record under these rules.” TEX. R.
APP. P. 25.2(d). It is therefore ORDERED that this appeal will be dismissed pursuant to Rule
25.2(d) of the Texas Rules of Appellate Procedure unless appellant causes an amended trial court
certification to be filed within thirty days from the date of this order, showing appellant has the
right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
All other appellate deadlines are SUSPENDED pending our resolution of the certification issue.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court